         Case 1:17-cv-09439-LTS-KNF Document 34                    Filed 08/29/19   Page 1 of 2


                                                                          / csoc SD~r
  UNITED STA TES DISTRICT COURT
                                                                          I DOCl}MENT                       I.
                                                                            f:LECTRO>JIC:\LL't    1 'ILED


                                                                          I
  SOUTHERN DISTRICT OF NEW                                                                                  I


  YORK                                                                      DOC#:                           I
  -----------------------------------------------------)(
  AURELIO FLORES MORENO and
                                                                          ·. fJATrLn!   rn_lL}l'.~ llli i
  LUCINO MORALES VICTORIA
  individually and on behalf of others similarly                   17-cv-09439-L TS-KNF
  situated,
                                                               }'i-¥ROPQ511i:,.Q DEFAULT
                                 Plaintiffa,
                     -against-                                    JUDGMENT

   JJ FOOD MARKET CORP. (d/b/a JJ FOOD
   MARKET), and JULIAN RAMOS.

                                 Defendants.
   -------------------------------------------------------)(


        On December 1, 2017, this action was commenced by Plaintiffs' filing of the Complaint.

(Dkt. No. 1). The summons and Complaint in this action having been duly served on the Corporate

Defendant JJ Food Market Corp. (d/b/a JJ Food Market) and said Defendant having failed to plead

or otherwise defend in this action, and said default having been duly noted, and upon the annexed

declaration of default judgment,

        NOW, on motion of Plaintiffs, by their attorneys Michael Faillace & Associates, P.C., it is

hereby ORDERED, ADJUDGED AND DECREED:

        That the Plaintiffs have judgment jointly and severally against the Corporate Defendant JJ

Food Market Corp. (d/b/a JJ Food Market) by default, in the amounts that follow, including

compensatory damages and permissible liquidated damages and prejudgment interest, all computed

as provided in 28 U.S.C. § l 96l(a):

           For Plaintiff Aurelio Flores Moreno: $348,973.66, which includes prejudgment interest on

back wages and spread of hours owed upon the amount of $136,392.50 at the rate of9% per annum

from March 1, 2012 to the date of judgment, which is calculated to be $65,078.65.

        For Plaintiff Lucino Morales Victoria: $441,551.44, which includes prejudgment interest on

back wages and spread of hours owed upon the amount of$175,380.31 at the rate of 9% per annum
           Case 1:17-cv-09439-LTS-KNF Document 34 Filed 08/29/19                Page 2 of 2



from November 1, 2011 to the date of judgment, which is calculated to be $80, 790.82.

       That the Plaintiffs are awarded attorney's fees in the amount of $7,415.00 and costs in the

amount of $516.20, all computed as provided in 28 U.S.C. § 1961(a).

That the Plaintiffs are awarded post judgment interest, as calculated under 28 U.S.C. § 1961.

  That if any amounts remain unpaid upon the expiration of ninety days following issuance of

judgment, or ninety days after expiration of the time to appeal and no appeal is then pending,

whichever is later, the total amount of judgment shall automatically increase by fifteen percent, as

required by NYLL § 198(4).


  Dated:         New York, New York
                  tpfery,,~ JJ., , 2019


                                                 ~AYLOR                        SWAIN
                                                        UNITED ST ATES DISTRICT JUDGE




                                                  -2-
